Citation Nr: 0110772	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-07 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable (original) evaluation for 
residuals of a fractured nasal bone.

2.  Entitlement to a compensable (original) evaluation for 
hidradenitis suppurative.

3.  Entitlement to an increased (original) evaluation for 
migraine headaches, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased (original) evaluation for a 
right knee disability, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased (original) evaluation for a 
cervical spine disability, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased (original) evaluation for a 
low back disability, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased (original) evaluation for 
hypertension, currently evaluated as 10 percent disabling.

8.  Entitlement to service connection for gastrointestinal 
reflux disease (GERD), claimed as chest pain.

9.  Entitlement to service connection for residuals of 
excision of perirectal abscesses.

10.  Entitlement to service connection for bronchitis.

11.  Entitlement to service connection for residuals of a 
left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from November 1976 to 
November 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).



REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The issues of service connection listed above on the title 
page (Issues #8-11) require further development in light of a 
change in the law.  With the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits has been eliminated.  The Board finds that further 
medical-evidentiary development for each claim is indicated 
under the new law.  Specifically, the appellant should be 
examined to determine the nature and etiology of any 
diagnosed disorder for the conditions claimed as service 
connected, as there is sufficient evidence under the criteria 
set forth under the revised section 5103(d) of the VCAA to 
mandate such examinations.  Moreover, the record reflects 
that the RO did not consider the revised version of 38 C.F.R. 
§ 3.380 (2000) pertinent to the issue of service connection 
for bronchitis.  As the changes in the law enacted by the 
VCAA are clearly more favorable to the appellant, the RO must 
readjudicate these claims under the letter and spirit of the 
new law.

With respect to the VCAA, the Board notes further that a 
recent decision of the U. S. Court of Appeals for Veterans 
Claims (the Court) held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, No. 
99-1788 (U. S. Vet. App. Feb. 22, 2001).  Regarding its 
authority to review the Board's decision on appeal, the Court 
in Holliday stated that even assuming that it could divine in 
the first instance on the particular facts of a particular 
case that no amount of additional evidence could change an 
adverse outcome, it could not obviate in the first instance 
the requirement for the Secretary to provide notice to the 
claimant as to what was required for a claim to be successful 
under the VCAA's newly-created duty-to-notify provisions, 38 
U.S.C. §§ 5102(b), 5103(a).  Id.  The Board must therefore 
remand the appealed claim because it has not been developed 
at the RO-level under the VCAA provisions.  Id.

Further, the Board finds that additional development 
regarding the increased rating claims for the service-
connected disabilities in question (Issues #1-7) is required.  
Specifically, the report of the VA general medical 
examination dated in May 1999 is inadequate for adjudication 
purposes because it was not conducted with review of the 
evidence in the claims file by the examiner.  The Board does 
not, therefore, have sufficient medical evidence upon which 
to decide these claims.  Because VA has a statutory 
obligation to accord the appellant the duty to assist under 
38 U.S.C.A. § 5107, she is entitled to a thorough examination 
for each disability she is seeking an increased rating.  See 
38 C.F.R. § 3.326 (2000) and Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where record does not adequately reveal the 
current state of the claimant's disability, fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses 
level of impairment of disability since previous 
examination).

Moreover, as the appeal arises from the grant of original 
ratings for the disabilities in question by rating decision 
in September 1999, the RO on remand must analyze these claims 
as "staged ratings."  See Fenderson v. West, 12 Vet. App. 
119 (1999) (an appeal arising from the assignment of an 
initial or original disability rating upon the award of 
service connection may, consistent with the facts found, be 
higher or lower for segments of time under review, i.e., the 
original rating may be "staged.").

Finally, the RO is advised to carefully review the claims 
file to determine whether any nonappealed claims that were 
denied as not well grounded between July 14, 1999 and 
November 9, 2000, will require further development and 
readjudication under the VCAA.  See Section 7(b) of the VCAA.

Accordingly, the case is REMANDED to the RO for the following 
development action:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request her 
authorization to release any indicated 
private medical records.  Upon receipt of 
her signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  Thereafter, the RO should schedule 
the appellant for appropriate VA 
compensation examinations for the purpose 
of addressing the nature and etiology of 
the disorders for which service 
connection is being sought, as listed on 
the title page of this REMAND.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests and studies should be 
conducted, and in conjunction with a 
thorough review of the evidence in the 
claims folder, and with the clinical 
findings noted on examination, the 
examining VA physician(s) should 
determine whether the appellant has one 
or more of the disorders claimed as 
service connected (GERD, residuals of 
excision of perirectal abscesses, 
bronchitis, and residuals of a left foot 
injury), and if so, render opinions 
addressing whether it is at least as 
likely as not that any current disability 
for the disorders claimed was 
incurred/aggravated during the 
appellant's period of active duty 
military service.  The physician(s) 
should also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from one or 
more of these disorders.  The VA 
physician(s) must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The reports of 
examinations, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

3.  In addition, the RO should schedule 
the appellant for appropriate VA 
compensation or fee-basis examinations to 
determine the nature and extent of 
impairment caused by his service-
connected disabilities at issue on appeal 
(Issues 1-7 as listed on the title page 
of this REMAND).  The claims folder and a 
copy of this remand must be made 
available to and reviewed by each 
examining physician in conjunction with 
the requested examinations.  All 
appropriate diagnostic tests and studies 
deemed necessary to assess the severity 
of these disabilities should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  Examining physicians should 
be specifically requested to proffer 
opinions as to the specific extent and 
severity of each disability evaluated, to 
include a complete and detailed 
discussion of all functional limitations 
associated with each condition.

Moreover, in accordance with the well-
established DeLuca provisions, the 
examination reports also must address 
whether there is any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain on use, and provide an opinion 
as to how these factors result in any 
limitation of motion and/or function for 
the musculoskeletal disabilities in 
question (cervical spine, low back and 
right knee).  If the appellant describes 
flare-ups of pain, the examiner should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.

The reports of these examinations, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

4.  The appellant must be given adequate 
notice of any requested examinations, 
which includes advising her of the 
consequences of failure to report for a 
scheduled examination.  If she fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

5.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claim and required by the 
VCAA are completed.

6.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page 
(Issues #1-11), with consideration given 
to all of the evidence of record.  In 
this regard, the RO should address these 
claims on the merits after ensuring that 
all duty-to-notify and duty-to-assist 
provisions have been fulfilled.  The 
bronchitis claim must be readjudicated 
with consideration of the criteria set 
forth under 38 C.F.R. § 3.380, as noted 
above.  Additionally, the RO must 
readjudicate the increased rating claims 
as "staged ratings" under the guidance 
set forth in Fenderson, supra.

If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and her representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on her original claim for 
benefits as ordered by this REMAND, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The RO should allow the 
appellant an appropriate period of time 
for response.

7.  The RO should carefully review the 
claims file to determine whether any 
nonappealed claims that were denied as 
not well grounded between July 14, 1999 
and November 9, 2000, will require 
further development and readjudication 
under the VCAA.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


